   Case: 1:20-cv-00007-WAL-GWC Document #: 1 Filed: 02/14/20 Page 1 of 16



                     DISTRICT COURT OF THE VIRGIN ISLANDS
                             DIVISION OF ST. CROIX


 NATIONAL LABOR RELATIONS
 BOARD,                                          Case No.

        Plaintiff,

        v.

 VIRGIN ISLANDS CASINO CONTROL
 COMMISSION

        and

 GOVERNMENT OF THE VIRGIN
 ISLANDS,

        Defendants.




                      COMPLAINT FOR DECLARATORY RELIEF

       Plaintiff National Labor Relations Board, an agency of the United States

government, by its undersigned attorneys, and in support of this Complaint against the

above-named defendants for declaratory relief, alleges as follows:


                               NATURE OF THE ACTION


       1.     This action is brought on behalf of the National Labor Relations Board to

declare unlawful certain policy and regulatory actions undertaken under the auspices of

Virgin Islands territorial law, specifically the Virgin Islands Casino and Resort Control

Act of 1995, 32 V.I.C. § 401, et seq. (the “Casino Act”). The policy and actions

described below are inconsistent with federal law, and in excess of the authority granted




                                             1
   Case: 1:20-cv-00007-WAL-GWC Document #: 1 Filed: 02/14/20 Page 2 of 16



by Congress in the Revised Organic Act of the Virgin Islands of 1954,

48 U.S.C. §§ 1541,1574(a) (the “Organic Act”).

       2.     Plaintiff seeks a declaratory judgment pursuant to the judicial power

granted to this Court by 48 U.S.C. § 1611, as well as by 28 U.S.C. §§ 2201-2202,

pursuant to Rule 57 of the Federal Rules of Civil Procedure.

                              JURISDICTION AND VENUE

       3.     This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331

because this action arises under the Territorial Clause of the United States Constitution

(Article IV, Clause 3) and federal statutes, specifically the National Labor Relations Act,

29 U.S.C. § 151, et seq., as amended (the “NLRA”), and the Organic Act. This Court

also has jurisdiction pursuant to 28 U.S.C. § 1337 because the NLRA is an act of

Congress regulating commerce. Title 48 U.S.C. § 1612 provides this Court with

jurisdiction of a United States District Court. This Court has jurisdiction over defendants

because each maintains an office within this judicial district.

       4.     Venue is proper under 28 U.S.C. § 1391 because a substantial portion of

the events leading to the Board’s claims occurred on the island of St. Croix.

                                         PARTIES

       5.     The National Labor Relations Board (“Board”) is an independent agency of

the United States, created by Congress and charged with the enforcement of the NLRA,

the statute generally governing private sector labor relations in the United States and its

territories. See 29 U.S.C. § 153. The Board’s members and its General Counsel

maintain offices in Washington, District of Columbia, and the Board maintains a regional




                                              2
   Case: 1:20-cv-00007-WAL-GWC Document #: 1 Filed: 02/14/20 Page 3 of 16



office in Tampa, Florida, that is responsible for enforcement of the NLRA within the

territory of the U.S. Virgin Islands.

       6.     The Government of the Virgin Islands is a territorial government

authorized by Congress in the Organic Act and, by its Department of Justice, Division of

Gaming Enforcement, is responsible for administrative, civil, and criminal enforcement

of the Casino Act. See 32 V.I.C. §§ 409, 428-29. The Virgin Islands Department of

Justice offices are located at 34-38 Kronprindsens Gade, GERS Building, 2nd Floor, St.

Thomas, U.S. Virgin Islands.

       7.     The Virgin Islands Casino Control Commission (the “Commission”) is an

agency of the Government of the Virgin Islands created by the Casino Act. See 32

V.I.C. § 404. The Commission is responsible for, among other things, regulating the

gaming industry within the U.S. Virgin Islands. See 32 V.I.C. § 415. The Chairperson

and members of the Commission maintain offices at 5 Orange Grove, Christiansted, St.

Croix, U.S. Virgin Islands.

                                  LEGAL BACKGROUND

                                        a) U.S. Constitution


       8.     Pursuant to the Territorial Clause of the Constitution, the Government of

the Virgin Islands and its agencies may only exercise legislative powers conferred by

Congress. See U.S. Const. art. IV, § 3, cl. 2 (“The Congress shall have Power to

dispose of and make all needful Rules and Regulations respecting the Territory or other

Property belonging to the United States.”).




                                               3
   Case: 1:20-cv-00007-WAL-GWC Document #: 1 Filed: 02/14/20 Page 4 of 16



                                         b) Organic Act

       9.     In the Organic Act, Congress provided, in relevant part, that “[t]he

legislative authority and power of the Virgin Islands shall extend to all rightful subjects of

legislation not inconsistent with this chapter or the laws of the United States made

applicable to the Virgin Islands . . . .” 48 U.S.C. § 1574(a).

                                        c) Casino Act

       10.    Pursuant to its congressionally-granted legislative authority, the

Legislature of the Virgin Islands enacted the Casino Act, which permits and regulates

the gaming industry in the Virgin Islands and establishes the Commission to administer

the statute. See 32 V.I.C. §§ 401, 404.

       11.    The Casino Act regulates labor organizations in the gaming industry in the

Virgin Islands, and states in relevant part:

       (a) Each labor organization, union or affiliate seeking to represent employees
       licensed or registered under this chapter and employed by a casino hotel or a
       casino licensee shall register with the Commission annually . . .

       (d) Any person, including any labor organization, union or affiliate, who shall
       violate, aid and abet the violation, or conspire or attempt to violate this section is
       guilty of a felony.

       (e) The Commission . . . may maintain a civil action and proceed in a summary
       manner, without posting bond, against any person, including any labor
       organization, union or affiliate, to compel compliance with this section, or to
       prevent any violations, the aiding and abetting thereof, or any attempt or
       conspiracy to violate this section.

32 V.I.C. § 445(a), (d), (e).

                                d) National Labor Relations Act

       12.    The NLRA is the federal law generally governing relations among private

sector employers, employees, and labor organizations. See 29 U.S.C. §§ 151-157.



                                               4
    Case: 1:20-cv-00007-WAL-GWC Document #: 1 Filed: 02/14/20 Page 5 of 16



        13.     Section 10 of the NLRA, 29 U.S.C. § 160, empowers the Board “to prevent

any person from engaging in unfair labor practices [as further defined in Section 8 of the

statute] affecting commerce.” Section 2(6) of the NLRA, 29 U.S.C. § 152(6), defines

commerce to include commerce with United States territories. The NLRA is thus a law

of the United States made applicable to the Virgin Islands.

        14.     Section 7 of the NLRA, 29 U.S.C. § 157, provides that “[e]mployees shall

have the right to self-organization, to form, join, or assist labor organizations, to bargain

collectively through representatives of their own choosing, and to engage in other

concerted activities for the purpose of collective bargaining or other mutual aid or

protection . . . .”

        15.     The Board effectuates the statutory policies of the NLRA primarily through

two types of proceedings—unfair labor practice proceedings and representation

proceedings. With respect to the former, the NLRB is vested with the exclusive authority

to investigate, adjudicate at hearing, and remedy unfair labor practices under Section 10

of the NLRA, 29 U.S.C. § 160. As to the latter, the agency conducts secret-ballot

elections and related proceedings pursuant to Section 9 of the NLRA, 29 U.S.C. § 159,

which vests the Board with the sole power to determine if a union should be certified to

represent certain employees for the purposes of collective bargaining.

        16.     Upon certification by the Board pursuant to Section 9(a) of the NLRA,

29 U.S.C. § 159(a), a union becomes the exclusive bargaining representative of a

defined unit of employees in relation to those employees’ terms and conditions of

employment.




                                              5
    Case: 1:20-cv-00007-WAL-GWC Document #: 1 Filed: 02/14/20 Page 6 of 16



       17.     Section 8(a)(1) of the NLRA, 29 U.S.C. § 158(a)(1), provides that it is an

unfair labor practice for an employer to “interfere with, restrain, or coerce employees in

the exercise of the rights guaranteed” in Section 7 of the Act.

       18.     Section 8(b)(1)(A) of the NLRA, 29 U.S.C. § 158(b)(1)(A), provides that it

is an unfair labor practice for a labor organization to “interfere with, restrain, or coerce

employees in the exercise of the rights guaranteed” in Section 7 of the Act, which

includes failing to fairly represent all employees on whose behalf the labor organization

bargains collectively. Vaca v. Sipes, 386 U.S. 171, 177 (1967).

       19.     Section 8(d) of the NLRA, 29 U.S.C. § 158(d), imposes a “mutual

obligation of the employer and the [union] representative of the employees to meet at

reasonable times and confer in good faith with respect to wages, hours, and other terms

and conditions of employment, or the negotiation of an agreement, or any question

arising thereunder . . . .”

       20.     Section 8(a)(5) of the NLRA, 29 U.S.C. § 158(a)(5), provides that an

employer’s refusal to bargain collectively (as defined in Section 8(d)) is an unfair labor

practice.

       21.     Section 8(b)(3) of the NLRA, 29 U.S.C. § 158(b)(3), provides that a

union’s refusal to bargain collectively (as defined in Section 8(d)) is an unfair labor

practice.

       22.     Section 11 of the NLRA, 29 U.S.C. § 161, provides that “[f]or the purpose

of all hearings and investigations, which, in the opinion of the Board, are necessary and

proper for the exercise of the powers vested in it [under Sections 9 and 10 of the

NLRA] . . . [a]ny member of the Board, or any agent or agency designated by the Board



                                              6
   Case: 1:20-cv-00007-WAL-GWC Document #: 1 Filed: 02/14/20 Page 7 of 16



for such purposes, may administer oaths and affirmations, examine witnesses, and

receive evidence.”

       23.    Section 12 of the NLRA, 29 U.S.C. § 162, provides that it is unlawful for

any person to “resist, prevent, impede, or interfere with any member of the Board or any

of its agents or agencies in the performance of duties” under the NLRA.

                                             FACTS

       24.    Grape Tree Shores d/b/a Divi Carina Bay Resorts (“Divi Carina”), a U.S.

Virgin Islands corporation, operates a hotel located at 5025 Turner Hole Road in

Christiansted.

       25.    Divi Carina is an employer within the meaning of Section 2(2), (6), and (7)

of the NLRA, 29 U.S.C. § 152(2), (6), and (7).

       26.    The Virgin Islands Workers Union Local 611 (the “Union”) is a labor

organization within the meaning of Section 2(5) of the NLRA, 29 U.S.C. § 152(5).

       27.    Following a secret-ballot election conducted by the Board, on August 18,

2008, the Board certified the Union as the exclusive collective-bargaining representative

of Divi Carina’s hotel employees (the “Hotel Unit”) for the purposes of collective

bargaining pursuant to Section 9(a) of the NLRA, 29 U.S.C. § 159(a).

       28.    On January 14, 2009, the Union filed an unfair labor practice charge with

the Board alleging that Divi Carina had refused to bargain with the Union in violation of

Section 8(a)(1) and (5) of the NLRA, 29 U.S.C. § 158(a)(1) and (5).

       29.       On December 29, 2010, the Board, on a motion for summary judgment

filed by its General Counsel, issued a Decision and Order finding that Divi Carina




                                             7
   Case: 1:20-cv-00007-WAL-GWC Document #: 1 Filed: 02/14/20 Page 8 of 16



violated Section 8(a)(1) and (5) of the NLRA by failing and refusing to bargain with the

Union. Grapetree Shores, Inc. d/b/a Divi Carina Bay Resort, 356 NLRB 273, 274 (2010).

       30.     As a remedy for its unlawful conduct, the Board ordered Divi Carina to

bargain with the Union at its request, and to cease and desist from refusing to recognize

and bargain with the Union or “[i]n any like or related manner [from] interfering with,

restraining, or coercing employees in the exercise of the rights guaranteed them by . . .

the [NLRA].”

       31.     On November 16, 2011, the United States Court of Appeals for the Third

Circuit entered its Judgment enforcing the Board’s December 29, 2010 order in full.

NLRB v. Grapetree Shores, Inc., 451 Fed. App’x 143 (3d Cir. 2011).

       32.     Following entry of the Third Circuit’s Judgment, Divi Carina and the Union

first met to negotiate on April 30, 2012. However, the parties did not make substantial

progress in negotiations, meeting only twice that year, on or about April 30, 2012, and

on or about September 25, 2012.

       33.     By email dated December 12, 2012, Divi Carina informed the Union it

could not bargain until the Union had registered with the Commission. In its email, Divi

Carina stated a concern that continued bargaining could lead to its own criminal liability

for aiding and abetting the Union’s failure to register with the Commission under the

Casino Act. Divi Carina sent a copy of this letter to the Commission.

       34.     By email to the Union and counsel for Divi Carina dated December 19,

2012 (attached as Exhibit A), the Commission, by Chairperson Violet Anne Golden,

issued an order stating that the Union was not in compliance with the Casino Act’s

registration requirement and ordered that “all parties shall refrain from any activity that



                                              8
   Case: 1:20-cv-00007-WAL-GWC Document #: 1 Filed: 02/14/20 Page 9 of 16



violates 32 V.I.C. § 445(a) through (g) until the [Union] complies with the registration

requirements under the law.”

       35.    On January 17, 2013, the Union filed an unfair labor practice charge with

the Board’s Tampa Office against Divi Carina (NLRB Case No. 24-CA-096579). In its

charge, the Union alleged that Divi Carina had unlawfully conditioned collective

bargaining on the Union’s compliance with the Casino Act.

       36.    On January 18, 2013, the Commission wrote a letter to the Union

(attached as Exhibit B) ordering that it “cease and desist from any union activities at the

Divi Carina Bay Resort that will cause any further violations of 32 V.I.C. § 445.” The

Commission also ordered the Union to “withdraw . . . NLRB Charge Against Employer

Case # 24-CA-096579 filed on behalf of the [Union], until [the Union] compl[ies] with the

registration requirement of 32 V.I.C. § 445.” The Commission concluded its January 18,

2013 correspondence with a “stern warning” that it would enforce the provisions of 32

V.I.C. § 445(d) and (e), which respectively provide for criminal and civil sanctions

against a non-complying union, if the Union refused to comply with the Commission’s

order immediately.

       37.    In response to the Commission’s January 18, 2013 order, the Board’s

Tampa Office sent the Commission an email (attached as Exhibit C) with several

questions concerning the Casino Act and the Union’s status as a registrant, noting that

Section 445 appeared to conflict with the NLRA.

       38.    In a written response to the Board dated January 24, 2013 (attached as

Exhibit D), the Commission explained that under its interpretation of the Casino Act, if

the Union failed to register, Section 445 of the Casino Act prevents the Union from



                                             9
   Case: 1:20-cv-00007-WAL-GWC Document #: 1 Filed: 02/14/20 Page 10 of 16



representing employees, bargaining any agreement with a casino entity, or entering

casino employers’ facilities in order to speak with employees about work conditions. In

its response, the Commission also affirmed that any Board-supervised election involving

an unregistered union would violate the Casino Act.

       39.      Following further correspondence between Board attorneys and the

Commission, counsel for the Commission notified the Board by email on May 31, 2013

(attached as Exhibit E), that the Commission had rescinded its prior order requiring the

Union to withdraw its Board charge. The email explained that the rescission was based

on the Union’s imminent registration, “obviating the need for the Commission to

exercise its authority in this regard.” The May 31 email made no mention of the

Commission’s prior order of December 19, 2012, effectively directing the Union to cease

bargaining while unregistered, nor the other direction in its order of January 18, 2013,

commanding the Union to cease and desist from “any union activities” while

unregistered.

       40.      To date, the Commission has not disavowed that it possesses the

authority to seek civil and criminal sanctions against a labor organization if it files Board

charges or engages in any other union activity while unregistered.

       41.      By letter to the Board dated January 3, 2014, the Commission’s counsel

provided assurances that the Union’s application for registration would be acted upon

promptly. Because of these assurances, the Board took no further action at that time.

       42.      On February 6, 2014, the Commission issued the Union’s first annual

registration.




                                             10
   Case: 1:20-cv-00007-WAL-GWC Document #: 1 Filed: 02/14/20 Page 11 of 16



       43.    On February 7, 2015, the Union’s registration with the Commission

expired and was not renewed until more than six months later, on August 20, 2015.

       44.    On February 7, 2016, the Union’s registration with the Commission

expired and was not renewed until more than two months later, on April 20, 2016.

       45.    On February 7, 2017, the Union’s registration with the Commission

expired. On March 22, 2017, the registration was extended to August 21, 2017, when it

again expired. More than two years later, on October 21, 2019, the Commission

renewed the Union’s registration.

       46.    To date, Divi Carina and the Union have failed to execute a collective

bargaining agreement covering Hotel Unit employees or reach a lawful bargaining

impasse.

       47.    For six years, the statutory policies of the NLRA have been and will

continue to be stymied by the Commission’s actions. Because of the Commission’s prior

warnings of civil and criminal sanctions for violations of the Casino Act, significant and

recurring hiatuses have been woven into the court-ordered bargaining between the

Union and Divi Carina each time the Union’s registration has expired and its

applications for renewal remain pending.

THE COMMISSION UNLAWFULLY MAINTAINS AND THREATENS ENFORCEMENT
  OF POLICY UNDER TERRITORIAL LAW, IMPAIRING EMPLOYEE AND UNION
                     RIGHTS UNDER THE NLRA

       48.    The Commission’s orders of December 19, 2012 and January 18, 2013,

and its policy under the Casino Act, require the Union, on pain of felony prosecution and

civil liability, to abstain from any union activities on behalf of the Hotel Unit employees

during any period when the Union is not registered with the Commission.



                                             11
   Case: 1:20-cv-00007-WAL-GWC Document #: 1 Filed: 02/14/20 Page 12 of 16



       49.    Rather than risk the severe civil and criminal sanctions threatened by the

Commission, the Union has largely refrained from exercising its representational

functions under the NLRA during periods in which its Commission registration has

expired and its annual application for re-registration is pending approval by the

Commission.

       50.    By threatening the Union with criminal and civil sanctions for bargaining or

engaging in union activities at Divi Carina Bay Resort while not registered with the

Commission, the Commission’s orders of December 19, 2012 and January 18, 2013,

have impaired the Union’s proper representation of Hotel Unit employees as required by

Section 8(b)(1)(A) of the NLRA, 29 U.S.C. § 158(b)(1)(A), and have interfered with

those employees’ rights under Section 7 of the NLRA, 29 U.S.C. § 157, to self-

organization, to form, join, or assist labor organizations, to bargain collectively through

representatives of their own choosing, and to engage in other concerted activities for

the purpose of collective bargaining or other mutual aid or protection.

       51.    The Commission’s policy under the Casino Act thus prevents a labor

organization from functioning as a union and deprives employees of federally-protected

rights guaranteed by Section 7 of the NLRA, 29 U.S.C. § 157.


THE COMMISSION UNLAWFULLY MAINTAINS AND THREATENS ENFORCEMENT
   OF POLICY UNDER TERRITORIAL LAW, IMPAIRING THE OBLIGATION TO
              BARGAIN COLLECTIVELY UNDER THE NLRA
       52.    The NLRA’s mutual obligation between employers and certified unions to

bargain collectively pursuant Section 8(d) of the NLRA, 29 U.S.C. § 158(d), is

unaffected by local laws requiring a union to be registered with local authorities. See




                                             12
   Case: 1:20-cv-00007-WAL-GWC Document #: 1 Filed: 02/14/20 Page 13 of 16



Flamingo Hilton Reno, 317 NLRB 361, 361 (1995), enf’d. mem., 95 F.3d 1157 (9th Cir.

1996).

         53.   Pursuant to the Commission’s orders of December 19, 2012 and January

18, 2013, during any period when the Union is not registered with the Commission, the

Union is required, on pain of felony prosecution and civil liability, to abstain from

meeting with Divi Carina for the purposes of bargaining on behalf of the Hotel Unit

employees.

         54.   The Commission’s policy under the Casino Act thus prevents employers

and labor organizations from engaging in conduct required and protected by Section

8(a)(5), (b)(3) and (d) of the NLRA, 29 U.S.C. § 158(a)(5), (b)(3), and (d).


 THE COMMISSION UNLAWFULLY MAINTAINS AND THREATENS ENFORCMENT
      OF POLICY UNDER TERRITORIAL LAW, IMPAIRING THE BOARD’S
               INVESTIGATORY AND REMEDIAL POWERS
         55.   The NLRA does not provide a means for the Board to initiate its own unfair

labor practice proceedings. Investigation of violations and enforcement of the NLRA are

thus dependent on the initiative of private persons to file charges pursuant to Section

10(b) of the Act, 29 U.S.C. § 160(b).

         56.   The NLRB is the sole party empowered to initiate proceedings to compel

compliance with court judgments enforcing the Board’s orders. Amalgamated Util.

Workers v. Consol. Edison Co. of New York, 309 U.S. 261, 270 (1940).

         57.   The Commission’s order of January 18, 2013, requiring the Union to

withdraw its unfair labor practice charge filed against Divi Carina, and its assertion of

authority to issue such an order, has interfered with the Board’s powers under Sections

10 and 11 of the NLRA, 29 U.S.C. §§ 160, 161, to prevent unfair labor practices,


                                             13
   Case: 1:20-cv-00007-WAL-GWC Document #: 1 Filed: 02/14/20 Page 14 of 16



examine witnesses, receive evidence, and seek contempt remedies for court-enforced

Board orders that have been violated; the Commission has thereby resisted, impeded,

and interfered with the Board and its agents in the performance of their duties in

violation of Section 12 of the NLRA, 29 U.S.C. § 162.

      58.    The Commission’s policy under the Casino Act interferes with the Board’s

powers under Sections 9, 10, and 11 of the NLRA, 29 U.S.C. §§ 159-161, to conduct

elections and related proceedings, prevent unfair labor practices, examine witnesses,

receive evidence, and seek contempt for court-enforced Board orders that have been

violated; the Commission has thereby resisted, impeded, and interfered with the Board

and its agents in the performance of their duties in violation of Section 12 of the NLRA,

29 U.S.C. § 162.

      59.    In sum, the Commission’s orders and its policy under the Casino Act stand

as an obstacle to the accomplishment and execution of the full purpose and objectives

of Congress in enacting the NLRA.

      60.    Further, the Commission’s order of January 18, 2013, and its policy under

the Casino Act, impair the efficiency of the Board as the agency of the federal

government responsible for enforcing the NLRA.

      61.    Finally, by the conduct alleged above in paragraphs 1-60, defendants

have maintained and enforced a policy under the Casino Act inconsistent with NLRA,

and in excess of the authority granted by Congress in the Organic Act.

WHEREFORE, Plaintiff respectfully requests that this Court:




                                            14
   Case: 1:20-cv-00007-WAL-GWC Document #: 1 Filed: 02/14/20 Page 15 of 16



       1.     Declare that the Commission’s prior orders and policy under the Casino

Act, as alleged above, are invalid as inconsistent with the NLRA, and further declare

that 32 V.I.C. § 445(a), (d), and (e), cannot be construed to:

              a. prohibit a labor organization from engaging in representational or other

                 union activities during periods of non-registration,

              b. serve as the basis for any administrative, civil, or criminal enforcement

                 action, or threaten to do the same, against any person for filing

                 charges, giving testimony or otherwise participating in an investigation

                 or proceeding under the NLRA or lawfully exercising rights or

                 complying with a valid judicial order under the NLRA,

              c. resist, prevent, impede, or interfere with the Board or any of its agents

                 in the lawful performance of duties pursuant to the NLRA;

       2.     Grant such other and further relief as the Court may deem proper.


                                                 Respectfully Submitted,
                                                 UNITED STATES ATTORNEY
                                                 GRETCHEN C.F. SHAPPERT
                                                 s/ Angela P. Tyson-Floyd
                                                 Angela P. Tyson-Floyd
                                                 Assistant United States Attorney
                                                 1108 King St., Ste. 201
                                                 Christiansted, St. Croix 00820-5080
                                                 Tel: (340) 713-4863
                                                 angela.p.tyson-floyd@usdoj.gov

                                                 NATIONAL LABOR RELATIONS
                                                 BOARD

                                                 William G. Mascioli
                                                 Assistant General Counsel
                                                 Tel: (202) 273-3746
                                                 bill.mascioli@nlrb.gov
                                            15
  Case: 1:20-cv-00007-WAL-GWC Document #: 1 Filed: 02/14/20 Page 16 of 16




                                               Dawn L. Goldstein
                                               Deputy Assistant General Counsel
                                               Tel: (202) 273-2936
                                               dawn.goldstein@nlrb.gov

                                               David H. Mori
                                               Supervisory Attorney
                                               Tel: (202) 273-3743
                                               David.Mori@nlrb.gov

                                               s/David Boehm
                                               David Boehm
                                               Trial Attorney
                                               Tel: (202) 273-4202
                                               David.boehm@nlrb.gov


                                               National Labor Relations Board
                                               Contempt, Compliance, and
                                                 Special Litigation Branch
                                               1015 Half Street, S.E., Fourth Floor
                                               Washington, D.C. 20003
                                               Fax: (202) 273-4244




      Dated at Washington, D.C. and Christiansted, U.S. Virgin Islands this 14th day of
February, 2020.




                                          16
